Citation Nr: 0534037	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  03-32 112A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, 
Minnesota




THE ISSUE

Entitlement to reimbursement for payment or reimbursement for 
the cost of unauthorized medical services associated with the 
veteran's unauthorized private treatment at St. Joseph's 
Medical Center in July 2003.





INTRODUCTION

The veteran served on active duty from August 1988 to August 
1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 decision of the Department of 
Veterans Affairs Medical Center (VAMC) in St. Cloud, 
Minnesota.

The Board remanded the case for additional development in 
March 2005.  The case is now again before the Board.


FINDINGS OF FACT

1.  Service connection was granted for spinal disc disorder 
evaluated as 60 percent disabling; limited motion of the left 
ankle evaluated as 20 percent disabling; limited motion of 
the right ankle evaluated as 20 percent disabling; traumatic 
arthritis evaluated as 10 percent disabling; and kneed 
disorder evaluated as 10 percent disabling.  The veteran is 
rated as totally disabled for individual unemployability due 
to service-connected disorders. 

2.  On July 27, 2003, the veteran received private medical 
treatment at St. Joseph Medical Center in Brainerd for a 
sprained right ankle.

3.  VA payment or reimbursement of the costs of the private 
medical care provided at the St. Joseph Medical Center on 
July 2003, was not authorized prior to the veteran's 
undergoing that treatment and an application was not made to 
VA within 72 hours after the hour of admission for 
authorization.
 
4.  The July 27, 2003, non-VA medical care was not emergent 
treatment such that delay would have been hazardous to 
veteran's life or health.

5.  VA facilities were feasibly available at the time of the 
unauthorized private hospital treatment St. Joseph Medical 
Center on July 27, 2003.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
July 27, 2003, non-VA medical care, VA payment or 
reimbursement for such expenses is not warranted.  38 
U.S.C.A. § 1703 (West 2002); 38 C.F.R. § 17.54 (2005).

2.  The criteria for payment or reimbursement of 
unauthorized, non-VA medical expenses incurred on July 27, 
2003, were not met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 
38 C.F.R. §§ 17.120, 17.1002 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims. VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).

The VCAA contains a number of provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  In the instant case, the appellate issue 
involves legal eligibility for payment or reimbursement of 
certain unauthorized non-VA medical expenses, which involves 
a very narrow evidentiary focus.  The veteran was provided a 
denial of benefits letter and a subsequent Statement of the 
Case and Supplemental Statement of the case, which set forth 
the applicable statutory and regulatory provisions governing 
legal eligibility for the claimed benefit and adequately 
explained the basis for the adverse decision. The VA and non-
VA medical records pertaining to the July 2003 treatment 
rendered appellant are associated with the record; and the 
veteran has not indicated that there are any additional 
records in existence which would tend to substantiate the 
claim. In the instant case, it appears that the applicable 
statutory and regulatory provisions governing legal 
eligibility for the claimed benefit are determinative.  In 
this regard, under 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(d), VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim, such as 
where there is a lack of legal eligibility.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant prior to the 
initial unfavorable agency of original jurisdiction decision 
on a service-connection claim. Assuming that Pelegrini 
applies to unreimbursed medical expenses claims, although a 
pre-adjudication VCAA notice was not issued in the instant 
appeal, Pelegrini does not contain a remedy under such facts, 
nor is an efficient or timely remedy evident to the Board 
under the circumstances here.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose with respect to the appellate issue 
decided by the Board in its decision herein. See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply). See also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any "error" resulting from lack of pre-adverse rating 
decision VCAA notice does not affect the merits of said claim 
in question or his substantive rights, for the aforementioned 
reasons and is therefore harmless. See 38 C.F.R. § 20.1102 
(2005).  Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the appellate issue decided by the Board in its decision 
herein.

The veteran contends that his medical care was authorized as 
he was advised in September 2002 by VA that he was registered 
in the system.  Furthermore, he stated that VA personnel in a 
September 2002 phone call told him that due to the nature of 
his service-connected disabilities and his TDIU status, he 
could seek treatment at at local hospital if the VA clinic 
was closed.  

Initially, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care provided by the St. Joseph's Medical Center on July 27, 
2003.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54. 
This is a factual, not a medical, determination.  See Similes 
v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private care in certain limited circumstances, 
including cases where a medical emergency exists.

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance, or within 72 hours 
if an emergency exists at the time of admission. See 38 
C.F.R. § 17.54

Also, even if a VA employee, such as a doctor, had implied 
prior to the treatment that the veteran would be reimbursed 
for the treatment he received at the private facility, such 
statements would not constitute authorization for private 
hospitalization within the meaning of 38 U.S.C.A. § 1703(a).  
See General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 
1995) ("Authorization in advance is essential to any 
determination as to whether the Department is or is not going 
to furnish the contract care."). The Board notes VAOPGCCONCL 
1-95, at 8-9, which, in response to the question "Who has the 
authority to approve or authorize a request for private 
hospitalization at VA expense under 38 U.S.C.A. § 1703(a), 
and what type of action(s) is necessary to constitute prior 
authorization under 38 C.F.R. § 17.54?", stated:

Section 1703 of Title 38, United States Code, expressly 
authorizes the Secretary to contract for non-VA hospital 
care, and the Secretary has delegated that authority to the 
Under Secretary for Health in 38 C.F.R. § 2.6(a). The Under 
Secretary for Health has in turn delegated the authority to 
VA medical center and VA clinic Directors. VHA Manual M-1, 
Part I, Chapter 21, paragraph 21.08 (January 12, 1995).

Although VAOPGCCONCL 1-95 is not binding on the Board, see 38 
U.S.C.A. § 7104(c), the Board finds that its reasoning, 
quoted above, is persuasive and clearly applies in the 
present matter.  In this case, there is no evidence that the 
veteran obtained proper authorization for payment of the 
private medical expenses he incurred, from a VA employee with 
appropriate authority, namely the VAMC director or a VA 
clinic director.  The admission of a veteran to a non-VA 
hospital at the expense of VA must be authorized in advance.  
38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. App. 539, 541 
(1997); see also Opinion of the VA General Counsel, 
VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in 
advance is essential to any determination as to whether the 
Department is or is not going to furnish the contract 
care.").  In the case of an emergency that existed at the 
time of admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.

In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses provided by the St. Joseph's Medical Center on July 
27, 2003.  Likewise, although an authorization may be deemed 
a prior authorization if an application is made to VA within 
72 hours after the hour of admission, no such application was 
made in this case.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment provided by the St. 
Joseph's Medical Center on July 27, 2003, was not obtained 
pursuant to 38 C.F.R. § 17.54, and that payment is not 
warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703.

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728.

The veteran also contends that he is entitled to 
reimbursement of these unauthorized medical expenses because 
the VA clinic was closed and the local hospital was closer 
than the VA hospital.  He further stated that it would have 
been dangerous for his him to drive the long distance to VA 
with a possible fractured ankle.

The private medical record from the emergency room at St. 
Joseph's Medical Center, dated July 27, 2003, shows that the 
veteran was seen for an injured to his right ankle after 
stepping in a hole approximately 2 hours earlier.  After 
examination and x-rays, the assessment was right ankle 
sprain.  The veteran was placed in an air case and discharged 
to home.  He was advised to follow-up with VA in 3 weeks.  

In September 2003, a VA physician reviewed the emergency room 
records concerning the veteran's private treatment on July 
27, 2003, and concluded that the veteran's treatment was not 
for a service-connected disability; that the medical care 
provided was subacute care, not an emergency; and that the 
veteran could have gone to the nearest VA facility for 
treatment.  A VA physician on reconsideration in May 2004 
upheld this decision.  There is no medical evidence in the 
veteran's claims folders to rebut this conclusion.  

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met: (a) The care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) (2000); and (b) The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  All three statutory 
requirements (a, b, and c) must be met before the 
reimbursement may be authorized.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).

After considering all of the evidence of record, however, the 
Board finds the requirements were not met as VA facilities 
were available to treat the veteran.  A VA facility "may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities."  38 C.F.R. § 17.53.  The determination 
of whether a VA facility was "feasibly available" may only be 
made after consideration of foregoing factors.  See Cotton v. 
Brown, 7 Vet. App. 325 (1995).  The Board notes that no 
convincing medical evidence has been presented showing that 
the veteran could not have gone to a VA medical facility, 
rather than to the private facilities.  There is no reason to 
believe that an attempt to use the VA facility beforehand or 
obtain prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

The Board further notes that there is no competent evidence 
that the care obtained at the private facilities was during 
an emergency.  With respect to the veteran's contention that 
it would have been dangerous for him to drive to a VA 
facility, the Board notes that the VA facility where he could 
have received treatment was approximately 2 hours away.  The 
veteran's contention that this would have been beyond his 
level of endurance is not convincing.  Additionally, as he 
was able to walk on the ankle, he could have waited until 
Monday morning to be seen at the local VA clinic if he had 
opted to do so. 

Thus, the facts surrounding the veteran's case do not fit 
into the statutory scheme established by Congress for the 
payment of or reimbursement for expenses incurred at a non-VA 
facility.  See Zimick, 11 Vet. App. at 48-49.  The Board 
further notes that, in the absence of authorizing statutory 
or regulatory authority, the Board may not award payment or 
reimbursement of the private medical expenses at issue.  See 
Zimick, 11 Vet. App. at 50, citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 424 (1990) (payment of 
money from the [Federal] Treasury "must be authorized by a 
statute").  Accordingly, the Board concludes that the 
criteria for reimbursement of unauthorized medical expenses 
are not met.  The benefit sought by the veteran is not 
authorized under the facts of this case, and the claim must 
be denied.

The Veterans Millennium Health Care and Benefits Act also 
provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non- 
Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728. See 
38 U.S.C.A. § 1725 (West 2002); Pub. L. No. 106-117, 113 
Stat. 1556 (1999). On July 12, 2000, VA published an interim 
final rule establishing regulations implementing 38 U.S.C.A. 
§ 1725. See 66 Fed. Reg. 36,467, 36,472 (with the final rule 
codified at 38 C.F.R. § 17.1000-1008 (2004)).

Under 38 U.S.C.A. § 1725, the term "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility. 38 U.S.C.A. § 1725(f)(1); 38 C.F.R. § 17.1002.

It is reiterated that the provisions of 38 U.S.C.A. § 1728 
also allow for reimbursement only for services rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health. Parenthetically, section 1725 
specifically provides for the determination of whether a 
delay in seeking medical attention would be hazardous to life 
or health to be made from the perspective of a "prudent lay 
person", whereas section 1728 contains no such limitation. As 
to whether the non-VA treatment rendered during October 12-
18, 2001, hospitalization was for a medical emergency as 
defined by the provisions of 38 U.S.C.A. § 1725, i.e., from 
the perspective of "a prudent lay person", the aforementioned 
discussion still holds. In short, even under the "prudent lay 
person" standard, again there was no clinical evidence at the 
time he sought the non-VA hospitalization in question that 
would indicate that a medical emergency existed. It is also 
not contended that a medical emergency existed or that this 
was the reason appellant sought the non-VA hospitalization in 
question.

In short, the Board finds that the competent evidence of 
record is overwhelmingly negative and fails to satisfy all of 
the three requisites listed in 38 U.S.C.A. § 1728(a) 
(specifically the "medical emergency" and "feasibly 
available" requirements), or the "medical emergency" 
eligibility requirement under 38 U.S.C.A. § 1725 to receive 
reimbursement for the reasonable value of emergency 
treatment. Thus, appellant is not eligible to payment or 
reimbursement of unauthorized non-VA medical expenses 
incurred on July 27, 2003.  See also Sabonis, supra.


ORDER

Entitlement to payment or reimbursement of unauthorized non-
VA medical expenses incurred on July 27, 2003, at St. 
Joseph's Medical Center is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


